Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of the 10th day of
February, 2010 (the “Effective Date”), by and between Magellan Petroleum
Corporation, a Delaware corporation (the “Company”), and William E. Begley, Jr.,
an individual residing at 6234 Holly Springs Drive, Houston, TX 77057 (the
“Indemnitee”).

Recitals

A. The Indemnitee is today being appointed as an officer of the Company and in
such capacities is performing or will perform valuable services for the Company.

B. The Delaware General Corporation Law, as amended from time to time (the
“DGCL”), permits the Company to indemnify the officers, directors, employees and
agents of the Company.

C. The Company desires to hold harmless and indemnify the Indemnitee to the
fullest extent authorized or permitted by the provisions of the DGCL, or by any
amendment thereof or other statutory provisions authorizing or permitting such
indemnification which hereafter may be adopted.

D. The Company has entered into this Agreement and has assumed the obligations
imposed on the Company hereby in order to induce the Indemnitee to serve or to
continue to serve as a director, officer and employee of the Company, and
acknowledges that the Indemnitee is relying upon this Agreement in serving or
continuing to serve in such capacities.

Agreement

Accordingly, in consideration of the Indemnitee’s agreement to serve or continue
to serve as a director and/or officer of the Company, the Company and the
Indemnitee agree as follows:

1. Initial Indemnification.

(a) General. From and after the Effective Date, the Company shall indemnify the
Indemnitee to the fullest extent permitted by applicable law whenever he was or
is, or is threatened to be made, a party to or a participant in any threatened,
pending or completed action, suit, arbitration, alternative dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company to procure
a judgment in its favor), by reason of the fact that he is or was a director,
officer, employee or agent of the Company, or is or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, or by reason of any
action alleged to have been taken or omitted in any such capacity, against any



--------------------------------------------------------------------------------

and all expenses (including, without limitation, attorneys’ fees and expenses),
judgments, fines, amounts paid in settlements and other amounts actually and
reasonably incurred by the Indemnitee or on his behalf in connection with such
action, suit or proceeding and any appeal therefrom or any claim, issue or
matter therein if the Indemnitee acted in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe his conduct was unlawful. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent shall not, of itself, create a presumption that the
Indemnitee did not satisfy the foregoing standard of conduct to the extent
applicable thereto.

(b) Derivative Actions. From and after the Effective Date, the Company shall
indemnify the Indemnitee to the fullest extent permitted by applicable law when
he was or is, or is threatened to be made, a party to or a participant in any
threatened, pending or completed action, suit, arbitration, alternative dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether civil, criminal,
administrative or investigative, by or in the right of the Company to procure a
judgment in its favor by reason of the fact that he is or was or had agreed to
become a director, officer, employee or agent of the Company, or is or was
serving at the request of the Company as a director, officer, employee, or agent
of another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including, without limitation, attorneys’ fees and expenses)
actually and reasonably incurred by him or on his behalf in connection with the
defense or settlement of such action, suit or proceeding and any appeal
therefrom or any claim, issue or matter therein if he acted in good faith and in
a manner he reasonably believed to be in or not opposed to the best interests of
the Company, except that no indemnification shall be made in respect of any
claim, issue or matter as to which the Indemnitee shall have been fully adjudged
by a court to be liable to the Company, unless and only to the extent that the
Delaware Court of Chancery, or the court in which such action, suit or
proceeding is or was brought, shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such expenses and
then only to the extent that the Delaware Court of Chancery or such other court
shall determine.

(c) Determination of Entitlement. Any indemnification under Section l(a) or l(b)
hereof (unless ordered by a court) shall be made by the Company only if
authorized in the specific case upon a determination, in accordance with
Section 4 hereof or any applicable provision of the Company’s Restated
Certificate of Incorporation, as then amended (the “Charter”), its By-laws as
then amended (the “By-laws”), any other agreement, any resolution or otherwise,
that indemnification of the Indemnitee is proper in the circumstances because he
has met the applicable standard of conduct set forth in Section l(a) or
(b) above. Such determination shall be made (i) by the Company’s Board of
Directors (the “Board”) by a majority vote of directors who are not parties to
such action, suit or proceeding, even though less than a quorum of the Board,
(ii) by a committee of such directors designated by majority vote of such
directors, even though less than a quorum, (iii) if there are no such directors,
or if such directors so direct, by independent legal counsel in a written
opinion or (iv) by the stockholders of the Company (the “Stockholders”).
Notwithstanding the foregoing, as contemplated by Section 3, no subsequent

 

-2-



--------------------------------------------------------------------------------

amendment or change to the By-laws or Charter which limits or restricts the
rights of the Company to indemnify Indemnitee shall adversely affect the rights
of Indemnitee hereunder.

(d) Mandatory Indemnification. Notwithstanding any other provisions of this
Agreement, to the fullest extent permitted by applicable law and to the extent
that Indemnitee is a party to (or participant in) and is successful, on the
merits or otherwise, in any action, suit or proceeding referred to in
Section 1(a) or 1(b) hereof, or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify Indemnitee against all
expenses (including, without limitation, attorneys’ fees and expenses) actually
and reasonably incurred by him in connection therewith. If Indemnitee is not
wholly successful in such action, suit or proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters therein, the Company shall indemnify Indemnitee against all expenses
actually and reasonably incurred by him or on his behalf in connection with or
related to each successfully resolved claim, issue or matter to the fullest
extent permitted by law.

(e) Advancement of Expenses. Notwithstanding any provision of this Agreement to
the contrary (other than Section 4), the Company shall advance, to the extent
not prohibited by law, the expenses (including, without limitation, attorneys’
fees and expenses) incurred by the Indemnitee in defending any civil, criminal,
administrative or investigative action, suit or proceeding, and such advancement
shall be made within thirty (30) days after the receipt by Company of a
statement or statements requesting such advances from time to time, whether
prior to or in advance of the final disposition of such action, suit or
proceeding as authorized in accordance with Section 4 hereof or any applicable
provision of the Charter, the By-laws, any other agreement, any resolution or
otherwise.

(f) Benefit Plan Matters. For purposes of this Agreement, references to “other
enterprises” shall include employee benefit plans; references to “fines” shall
include any excise taxes assessed on the Indemnitee with respect to any employee
benefit plan; references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, the Indemnitee with respect to
an employee benefit plan, its participants or beneficiaries; and a person who
acted in good faith and in a manner he reasonably believed to be in the interest
of the participants and the beneficiaries of an employee benefit plan shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Section 1.

2. Additional Indemnification.

(a) General. If and to the extent that (i) the DGCL is amended hereafter to
require or permit indemnification, expense advancement or exculpation that is or
may be more favorable to the Indemnitee than the maximum permissible
indemnification, expense advancement and exculpation now permitted thereunder
and provided in this Agreement, or (ii) the Company reincorporates in or merges,
consolidates or combines into or with any other corporation or entity by virtue
of which transaction the Company is not the surviving, resulting or acquiring
corporation and the surviving, resulting or acquiring corporation is
incorporated in a different jurisdiction which at such time requires or permits
indemnification, expense

 

-3-



--------------------------------------------------------------------------------

advancement or exculpation that is or may be more favorable to the Indemnitee
than the maximum permissible indemnification, expense advancement and
exculpation now permitted under the DGCL and provided in this Agreement, then
pursuant to this Agreement the Indemnitee shall be entitled to, and this
Agreement shall be deemed to be amended to provide for the Indemnitee’s
contractual entitlement to, indemnification, expense advancement and exculpation
to the maximum extent that may be permitted or required under such applicable
law at the time of any initial or subsequent request for indemnity hereunder
(determined as contemplated by Section 4 hereof), whether or not the Company has
adopted any Charter or By-law provisions adopting, effecting or implementing any
provisions thereof which are permissive and not mandatory in nature. Nothing
contained herein shall be deemed to detract from, diminish, impair, limit or
adversely affect any right which the Indemnitee may have under this Agreement
under any circumstances, including without limitation in the event of subsequent
amendment or revision to the Charter or By-laws, and to the extent that any
terms, conditions or provisions of this Agreement (including, without
limitation, those in Section 1 hereof) are more favorable to the Indemnitee than
the maximum indemnification, expense advancement and exculpation then permitted
or required under such applicable law (determined as aforesaid), then such
terms, conditions and provisions of this Agreement shall be preserved and
integrated with such more favorable terms from then applicable law and shall
continue to apply to the Indemnitee’s rights by virtue of this Agreement. The
same expansion of the Indemnitee’s rights and deemed inclusion herein and
integration herewith of any terms, conditions or provisions more favorable to
the Indemnitee shall occur upon and with respect to any amendment of the
provisions relating to indemnification, expense advancement and exculpation in
the Company’s Charter or By-laws and any provision by the Company to any other
officer or director of the Company of any other different form of
indemnification contract or agreement.

(b) Examples and Limitations. Without limiting the generality of Section 2(a)
hereof, the Indemnitee hereby may become entitled to indemnification of any and
all amounts which he becomes legally obligated to pay (including, without
limitation, damages, judgments, fines, settlements, expenses of investigation
and defense of legal actions, proceedings or claims and appeals therefrom, and
expenses of appeal, attachment or similar bonds) relating to or arising out of
any claim made against him because of any act, failure to act or neglect or
breach of duty, including any actual or alleged error, misstatement or
misleading statement, which he commits, suffers, permits or acquiesces in while
acting in his capacity as an officer, director, employee or agent of the
Company, subject only to any limitations on the maximum permissible, expense
advancement or indemnification which may exist under applicable law (determined
as provided in Section 2(a) hereof). In no event, however, shall the Company be
obligated under this Section 2 to make any payment in connection with any claim
against the Indemnitee:

(i) for which payment actually has been made to the Indemnitee under a valid and
collectible insurance policy, except in respect of any retention or excess
beyond the amount of payment under such insurance;

(ii) which results in a final, nonappealable order for the Indemnitee to pay a
fine or similar governmental imposition which the Company is prohibited by
applicable law from paying; or

 

-4-



--------------------------------------------------------------------------------

(iii) which is based upon or attributable to the Indemnitee gaining in fact a
personal profit to which he was not legally entitled, including, without
limitation, any profits made from the purchase and sale by the Indemnitee of
equity securities of the Company which are recoverable by the Company pursuant
to Section 16(b) of the Securities Exchange Act of 1934 and any profits arising
from transactions in any publicly traded securities of the Company which were
effected by the Indemnitee in violation of Section 10(b) of the Securities
Exchange Act of 1934 or Rule 10b-5 promulgated thereunder.

3. Effect of Future Adverse Changes in Charter, By-laws or Applicable Law.

Nothing herein shall prevent the adoption by the Board or Stockholders of the
Company of any amendment to the Charter or By-laws of the Company, the effect of
which would be to detract from, diminish, impair, limit or adversely affect the
Indemnitee’s rights to indemnification, expense advancement or exculpation that
otherwise exist as of the Effective Date pursuant to such Charter or By-laws as
applied to any act or failure to act occurring in whole or in part after the
date hereof. In the event that the Company shall adopt any such amendment to its
Charter or By-laws, however, or in the event that the indemnification, expense
advancement or exculpation provisions of the DGCL (or any other then applicable
law) hereafter shall be amended in a manner which may be deemed to detract from,
diminish, impair, limit or adversely affect the Indemnitee’s rights with respect
thereto, such events and changes shall not in any manner or to any extent
detract from, diminish, impair, limit or adversely affect in any manner the
contractual indemnification rights and procedures granted to and benefiting the
Indemnitee under this Agreement, unless and then except only to the extent that
any of such rights or any of the terms, conditions and provisions of this
Agreement shall thereby be made illegal or otherwise violative of applicable
law, in which case the provisions of Section 10(c) hereof shall apply. For
purposes only of determining the Indemnitee’s rights to indemnification pursuant
to the Company’s Charter or By-laws as so amended, and not for purposes of the
continuing applicability of this Agreement in accordance with its terms, any
such amendment to the Company’s Charter or By-laws shall apply to acts or
failures to act occurring entirely after the date on which such amendment was
approved and adopted by the Board or the Stockholders, as the case may be,
unless the Indemnitee shall have voted in favor of such approval and adoption as
a director or holder of record of the Company’s voting stock, as the case may
be.

4. Certain Procedures.

(a) Indemnification Procedures. For purposes of pursuing his rights to
indemnification under Section 1 (other than the second sentence of Section 1(d)
hereof, which shall be governed by Section 4(b) hereof) or Section 2 hereof, as
the case may be, the Indemnitee shall be required to submit to the Board a sworn
statement of request for indemnification substantially in the form of Exhibit 1
hereto (the “Indemnification Statement”) averring that he is entitled to
indemnification hereunder. Submission of an Indemnification Statement to the
Board shall create a presumption that the Indemnitee is entitled to
indemnification under Section 1 (other than the second sentence of Section 1(d)
hereof, which shall be governed by Section 4(b)

 

-5-



--------------------------------------------------------------------------------

hereof) or Section 2 hereof, as the case may be, and, except as set forth below,
the Board shall within 30 calendar days after submission of the Indemnification
Statement specifically determine that the Indemnitee is so entitled, unless
within such 30-calendar day period it shall determine by Board action, based
upon clear and convincing evidence (sufficient to rebut the foregoing
presumption) that the Indemnitee is not entitled to indemnification under
Sections 1 or 2 hereof. The Company shall notify the Indemnitee promptly in
writing following such determination. Any evidence rebutting the Indemnitee’s
presumption, to which the Board gave weight in arriving at its determination,
shall be disclosed to the Indemnitee with particularity in such written notice.
Notwithstanding anything to the contrary contained in the three preceding
sentences, if the Board determines that it cannot act on the request for
indemnification submitted by the Indemnitee because a determination of
entitlement can not be made in the manner required by Section 1(c) hereof, the
Board will act promptly to retain independent legal counsel or convene a meeting
of Stockholders to act on the request.

(b) Expense Advancement Procedures. For purposes of determining whether to
authorize advancement of expenses pursuant to the second sentence of
Section 1(d) hereof or Section 2(b) hereof, the Indemnitee shall be required to
submit to the Board a sworn statement of request for advancement of expenses
substantially in the form of Exhibit 2 hereto (the “Undertaking”), averring that
(i) he has incurred or will incur actual expenses in defending a civil,
criminal, administrative or investigative action, suit or proceeding and (ii) he
undertakes to repay such amount if it shall be determined ultimately that he is
not entitled to be indemnified by the Company under this Agreement or otherwise.
Within 30 calendar days after receipt of the Undertaking, the Board shall
authorize payment of the expenses described in the Undertaking, whereupon such
payments shall be made promptly by the Company. No security shall be required in
connection with any Undertaking, and any Undertaking shall be accepted without
reference to the Indemnitee’s ability to make repayment.

(c) Selection of Counsel. In the event the Company shall be obligated under this
Section 4 to pay the expenses of any action, suit or proceeding against the
Indemnitee, the Company shall be entitled to assume the defense of such
proceeding, with counsel acceptable to and approved by the Indemnitee, upon the
delivery to the Indemnitee of written notice of the Company’s election to do so.
After delivery of such notice, approval of such counsel by the Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
the Indemnitee under this Agreement for any fees of separate counsel
subsequently incurred by the Indemnitee with respect to the same action, suit or
proceeding; provided, however, that if (i) the employment of counsel by the
Indemnitee has been previously authorized by the Company, (ii) the Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and the Indemnitee in the conduct of any such defense, or (iii) the
Company shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the Indemnitee may select and employ his own counsel to direct
the defense thereof and the fees and expenses of such counsel shall be paid by
the Company. Notwithstanding any assumption of the defense of any such action,
suit or proceeding and employment of counsel with respect thereto by the Company
in accordance with the foregoing, the Indemnitee shall have the right to employ
his own separate counsel to participate in any such action, suit or proceeding
at the Indemnitee’s expense.

 

-6-



--------------------------------------------------------------------------------

5. Corporate Approval. The Company represents and warrants to the Indemnitee
that: (i) the Company has all requisite power and authority to enter into this
Agreement and to perform its obligations hereunder; (ii) this Agreement and the
performance of all of the Company’s obligations hereunder have been approved by
all corporate action required on the part of the Company under the Charter, the
By-laws or applicable law or contract; and (iii) this Agreement, when executed,
will constitute the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to any
applicable bankruptcy law and equitable limitations.

6. Fees and Expenses of Enforcement. It is the intent of the Company that, to
the fullest extent permitted by law, the Indemnitee not be required to incur
legal fees or other expenses associated with the enforcement of his rights under
this Agreement by litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Indemnitee hereunder. Accordingly, if it should appear to the Indemnitee
that the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes any action
to declare this Agreement void or unenforceable, or institutes any action, suit
or proceeding designed (or having the effect of being designed) to deny, or to
recover from, the Indemnitee the benefits intended to be provided to the
Indemnitee hereunder, the Company irrevocably authorizes the Indemnitee from
time to time to retain counsel of his choice, at the expense of the Company as
hereafter provided, to represent the Indemnitee in connection with the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. The Company shall, to the
fullest extent permitted by law, indemnify Indemnitee against any and all
expenses, including without limitation attorneys’ fees and expenses, and, if
requested by Indemnitee, shall advance, to the extent not prohibited by law,
such expenses, actually and reasonably incurred by the Indemnitee (i) as a
result of the Company’s failure to perform this Agreement or any provision
hereof or (ii) as a result of the Company or any person contesting the validity
or enforceability of this Agreement or any provision hereof.

7. Maintenance of Insurance and Self Insurance.

(a) The Company represents that it presently has in force and effect policies of
D & O Insurance in insurance companies and amounts as follows (the “Insurance
Policies”).

 

Insurer

   Policy No.    Amount    Deductible

Chubb Group of Insurance Companies

   81691712    $ 10,000,000    $ 250,000

Subject only to the provisions of Section 7(b) hereof, the Company hereby agrees
that, so long as Indemnitee shall continue to serve as a director of officer of
the Company (or shall continue at the request of the Company to serve as a
director, officer, employee or agent of another company, partnership, joint
venture, trust or other enterprise) and thereafter so long as Indemnitee shall
be

 

-7-



--------------------------------------------------------------------------------

subject to any possible claim or threatened, pending or completed action, suit
or proceeding, whether civil, criminal or investigative by reason of the fact
that Indemnitee was a director of the Company (or served in any of said other
capacities), the Company will purchase and maintain in effect for the benefit of
Indemnitee one or more valid, binding and enforceable policy or policies of D &
O Insurance providing, in all respects, coverage at least comparable to that
presently provided pursuant to the Insurance Policies.

(b) The Company shall not be required to maintain said policy or policies of D &
O Insurance in effect if said insurance is not reasonably available or if, in
the reasonable business judgment of the then directors of the Company, either
(i) the premium cost for such insurance is substantially disproportionate to the
amount of coverage or (ii) the coverage provided by such insurance is so limited
by exclusions that there is insufficient benefit from such insurance.

8. Reorganizations. In the event that the Company shall be a constituent
corporation (including any constituent of a constituent) in a merger,
reorganization, consolidation, combination or similar transaction, the Company,
if it shall not be the surviving, resulting or acquiring corporation therein,
shall require as a condition thereto the surviving, resulting or acquiring
corporation to expressly assume and adopt this Agreement and to agree to
indemnify the Indemnitee to the full extent provided in this Agreement. Whether
or not the Company is the resulting, surviving or acquiring corporation in any
such transaction, the Indemnitee shall stand in the same position under this
Agreement with respect to the resulting, surviving or acquiring corporation as
he would have with respect to the Company if its separate existence had
continued.

9. Nonexclusivity, Survival and Subrogation.

(a) Nonexclusivity. The rights to indemnification and advancement provided by
this Agreement shall not be exclusive of any other rights to which the
Indemnitee may be entitled under the Charter, the By-laws, the DGCL, any other
statute, insurance policy, agreement, vote of shareholders or of directors or
otherwise, both as to actions in his official capacity and as to actions in
another capacity while holding such office.

(b) Survival. The provisions of this Agreement shall survive the death,
disability, or incapacity of the Indemnitee or the termination of the
Indemnitee’s service as an officer, director, employee or agent of the Company
and shall inure to the benefit of, and be enforceable by, the Indemnitee’s
heirs, executors, guardians, administrators or assigns.

(c) Subrogation. In the event of any payment by the Company under this
Agreement, the Company shall be subrogated to the extent thereof to all rights
of recovery previously vested in the Indemnitee, who shall cooperate with the
Company, at the Company’s expense, in executing all such instruments and taking
all such other actions as shall be reasonably necessary for the Company to
enforce such right or as the Company may reasonably request.

 

-8-



--------------------------------------------------------------------------------

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflict of laws thereof.

11. Miscellaneous.

(a) This Agreement shall become effective as of the Effective Date.

(b) This Agreement contains the entire agreement of the parties relating to the
subject matter hereof.

(c) Any provision of this Agreement may be amended or waived only if such
amendment or waiver is in writing and signed, in the case of an amendment, by
both parties hereto or, in the case of a waiver, by the party against whom the
waiver is to be effective. No failure or delay by either party in exercising any
right, power or privilege hereunder shall operate as a waiver hereof nor shall
any single or partial exercise thereof preclude any other or future exercise
thereof or the exercise of any other right, power or privilege.

(d) If any provision of this Agreement or the application of any provision
hereof to any person or circumstance is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement and the application of such provision
to other persons or circumstances shall not be affected, and the provision so
held to be invalid, unenforceable or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it enforceable, valid and
legal.

(e) Nothing contained in this Agreement is intended to create in the Indemnitee
any separate or independent right to continued employment by the Company.

(f) This Agreement may be executed in counterparts, but all such counterparts
taken together shall constitute on and the same Agreement.

(g) The descriptive headings of this Agreement are inserted for convenience only
and do not constitute a part of this Agreement. The use of the word “including”
in this Agreement shall be by way of example rather than limitation. The use of
the word “or” in this Agreement is intended to be conjunctive rather than
disjunctive.

* * * * * *

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

MAGELLAN PETROLEUM CORPORATION By:  

/s/ William H. Hastings

Name:   William H. Hastings Title:   President and CEO

/s/ William E. Begley, Jr.

William E. Begley, Jr. Indemnitee

 

-10-



--------------------------------------------------------------------------------

EXHIBIT 1

Indemnification Statement

 

STATE OF   )      ) ss.    COUNTY OF   )   

I,                                 , being first duly sworn, do depose and state
as follows:

1. This Indemnification Statement is submitted pursuant to the Indemnification
Agreement, dated February 10, 2010 between Magellan Petroleum Corporation, a
Delaware corporation (the “Company”), and the undersigned.

2. I am requesting indemnification against expenses (including, without
limitation, attorneys’ fees and expenses), costs, judgments, damages, fines and
amounts paid in settlement, all of which (collectively, “Liabilities”) have been
or will be actually and reasonably incurred by me in connection with an actual
or threatened action, suit or proceeding to which I was or am a party or am
threatened to be made a party.

3. With respect to all matters related to any such action, suit or proceeding, I
am entitled to be indemnified as herein contemplated pursuant to the aforesaid
Indemnification Agreement.

4. Without limiting any other rights which I have or may have, I am requesting
indemnification against Liabilities which have arisen or may arise out of

 

 

 

 

  .

 

INDEMNITEE

 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this      day of                     , 20    .

[Seal]

My commission expires the      day of                     , 20    .



--------------------------------------------------------------------------------

EXHIBIT 2

Undertaking

STATE OF   )      ) ss.    COUNTY OF   )   

I,             , being first duly sworn, do depose and state as follows:

1. This Undertaking is submitted pursuant to the Indemnification Agreement,
dated February 10, 2010, between Magellan Petroleum Corporation, a Delaware
corporation (the “Company”), and the undersigned.

2. I am requesting advancement of certain expenses (including, without
limitation, attorneys’ fees and expenses) which I have incurred or will incur in
defending a civil, criminal, administrative or investigative action, suit or
proceeding.

3. I hereby undertake to repay this advancement of expenses if it shall
ultimately be determined that I am not entitled to be indemnified by the Company
under the aforesaid Indemnification Agreement or otherwise.

 

4. The expenses for which advance is requested are, in general, all expenses related to

 

 

 

 

 

  .

 

INDEMNITEE

 

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this      day of                     , 20    .

[Seal]

My commission expires the      day of                     , 20    .